810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert G. COX, Plaintiff-Appellant,v.Gene BARKSDALE, Bill Morris, and Sheriff's Deputy Genbrye,Defendants-Appellees.
No. 86-5553.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1986.

Before WELLFORD and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the order dismissing his pro se prisoner civil rights action as frivolous under 28 U.S.C. § 1915(d).   He now moves for the appointment of counsel.   That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff, an inmate at the Shelby County (Tennessee) Jail, submitted a pro se complaint asserting that "gang violence perpetrated by guards" at the Jail caused psychological, emotional, and physical injury to inmates.   As a result, he had "copped out."   The district court reviewed the complaint, granted pauper status, and sua sponte dismissed the action under § 1915(d) after concluding the plaintiff failed to state a cause of action.   This timely appeal followed.


3
A district court may dismiss a pauper action as frivolous under § 1915(d) "if it appears beyond doubt that the plaintiff can prove no set of facts which would entitle him to relief."   Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).   It is axiomatic that a complaint under 42 U.S.C. § 1983 must show a causal connection between the named defendants and the alleged constitutional deprivation;  the doctrine of respondeat superior has no application thereunder.   Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.), cert. denied, 469 U.S. 845 (1984);   Dunn v. State of Tennessee, 697 F.2d 121, 128 (6th Cir.1982), cert. denied, 460 U.S. 1086 (1983).   This the plaintiff failed to show.   The district court did not err in dismissing the action under § 1915(d).


4
It is ORDERED that the motion for appointment of counsel be and it hereby is denied.


5
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.


6
Therefore, it is ORDERED further that the district court's order of March 10, 1986, dismissing this action be and it hereby is affirmed.   Rule 9(d)(2), Rules of the Sixth Circuit.